







Second Amendment to Pooled Patents Agreement
This Second Amendment to the Pooled Patents Agreement (the “Second Amendment”)
is effective as of the date of last signature found below (“Second Amendment
Effective Date”) between Illumina, Inc., a Delaware corporation having a place
of business at 5200 Illumina Way, San Diego, CA 92122 ("Illumina") and Sequenom,
Inc., a Delaware corporation, having a place of business at 3595 John Hopkins
Court, San Diego CA 92121 (“Sequenom”). Sequenom and Illumina may be referred to
herein as “Party” or “Parties.”
WHEREAS, the Parties entered into the Pooled Patents Agreement, dated December
2, 2014, as amended via a First Amendment dated April 21, 2016 (“Agreement”);
WHEREAS, the Parties have been discussing a lowering of Test Fees in accordance
with Section 3.2(c)(iii), and have now reached agreement in accordance with
Sections 3.2(c)(iii)(1) and (3);
WHEREAS, the Parties desire to amend the Agreement to permit lower Test Fees to
be paid by certain companies, as identified herein; and
WHEREAS, for good and valuable consideration, the Parties agree to amend the
Agreement as follows:
1.
Section 3.5(b)(i) is deleted in its entirety and replaced with:



(i)     Adjustment Due to Average Test Fee Collected. The Minimum Payments set
forth in Section 3.5(a) are based on an average annual Test Fee collected by
Illumina and Sequenom in the amount of $72 per NIPT Test. If the average Test
Fee collected for a calendar year is lower than $72 per NIPT Test by 5% or more,
then the Minimum Payment for the calendar year shall be adjusted downward by
multiplying the then current Minimum Payment amount by the quotient of the
average Test Fee actually collected and subject to sharing between Illumina and
Sequenom during that calendar year divided by seventy-two dollars ({minimum
payment amount}×{average Test Fee for immediately preceding calendar year}/$72).


2.
Schedule 1 is deleted in its entirety and replaced with the attached new
Schedule 1.



3.
Schedules 1A and 1B are added to the Agreement after Schedule 1 and before
Schedule 2.



Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. All capitalized terms not defined in
this Second Amendment shall have the meaning ascribed to them in the Agreement.


[Remainder of Page Intentionally Left Blank. Signature Page to Follow]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have signed this Second Amendment as of the
dates indicated below.
    
ILLUMINA
 
SEQUENOM
By:
/s/ Jeff Eidel
 
By:
/s/ Eric Lindblom
Name:
Jeff Eidel
 
Name:
Eric Lindblom
Title:
VP, Corporate & Business Development
 
Title:
SVP
Date:
April 14, 2017
 
Date:
April 17, 2017








